DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 24 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments pages 6-14 filed 24 August 2022 regarding Claims 1 and 16 have been fully considered but they are not persuasive.
Applicant stated that the prior art of record Patmore US 2019/0123598 and Ricci US 2017/0136907 did not teach all of the limitations of Claims 1 and 16. Examiner respectfully disagrees with Applicant’s statement. 
Patmore teaches one or more processors configured to receive motion data from one or more sensors (locators L, the controllers 90, 92 utilize signals from the locators L to generate feedback to the user to achieve desired alignment); and 
receive charging data related to a state of an energy storage of the computing device or a state of energy transfer between a wireless charger  and the device (a state detector SD is coupled to the apparatus controller 90 to determine a state of the energy storage device B. The state of the energy storage device B may comprise an energy level of the energy storage device B, a current capacity of the energy storage device B, whether the energy storage device B is being actively charged, when the energy storage device B will be depleted, a time remaining for operation of the patient transport apparatus 30 based on the current state of the energy storage device B, and the like).
Ricci teaches determining an alignment vector between the computing device  and the wireless charger, wherein the determination is based, at least in part, on the motion data associated with at least two charging rates from different times during the motion, each of the charging rates corresponding to a rate of energy transfer between the wireless charger and the computing device (the alignment controller receives the sensor measurement data and determines if any alignment required. … The alignment controller may also determine additional data, such as the power efficiency between the charging panel 108 and the power source 116 (e.g. in FIG. 7B the power transfer efficiency is provided as 43%.); and 
generating, by the one or more processors, based on the alignment vector, an output for guiding movement of the computing device to align with the wireless charger (The alignment controller may provide text description as to directionality (e.g. move left or right) as provided by alignment instruction 724).
Swan teaches the newly added limitation from cancelled Claim 2, wherein the motion data includes acceleration measurements for the motion of the computing device (An optional motion sensor 1395 can detect motion… For example, a device receiving power may integrate motion detection mechanisms such as accelerometers…to detect motion.)  It is well known that accelerometers measure changes in velocity or acceleration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. US 2019/0123598, Ricci US 2017/0136907, in view of Swan US 2019/0356177.
Regarding Claims 1 and 16, Patmore teaches a system, comprising: 
one or more processors (refer to [0050]) configured to: receive motion data from one or more sensors (locator L, fig. 8 and refer to [0057] and [0060], the locators L may comprise sensors coupled (e.g. wired or wirelessly) to the apparatus controller 90 and/or power transfer controller 92.  The sensors are configured to sense the one or more of the power receiver 78 and the power transmitter 74 to facilitate alignment of the power transmitter 74 and the power receiver 78) of a device (power receiver assembly 76, fig. 8), the motion data indicating a motion of the power receiver; 
receive charging data related to a state of an energy storage of the computing device or a state of energy transfer between a wireless charger (power transfer device 70, fig. 8) and the device (state detector SD and sensor S, figs. 5 and 8 and refer to [0062] and [0065], The sensors S may also be able to determine, through connection to the apparatus controller 90 and/or the power transfer controller 92, a quality parameter of power transfer associated with alignment of the power transmitter 74 and the power receiver 78, such as the efficiency of power transfer wherein higher efficiency means that more energy is being transferred per unit time because of better alignment… A state detector SD is coupled to the apparatus controller 90 to determine a state of the energy storage device B. The state of the energy storage device B may comprise an energy level of the energy storage device B, a current capacity of the energy storage device B, whether the energy storage device B is being actively charged, when the energy storage device B will be depleted, a time remaining for operation of the patient transport apparatus 30 based on the current state of the energy storage device B, and the like.). 
Patmore however is silent wherein determining an alignment vector between the computing device and the wireless charger, wherein the determination is based, at least in part, on the motion data associated with at least two charging rates from different times during the motion, each of the charging rates corresponding to a rate of energy transfer between the wireless charger and the computing device; and generating, by the one or more processors, based on the alignment vector, an output for guiding movement of the computing device to align with the wireless charger.
Ricci teaches determining an alignment vector between the computing device (a hardware device comprising a processor configured to control an actuation of the charging panel 108, refer to [0051]) and the wireless charger (charging circuit 116), wherein the determination is based, at least in part, on the motion data associated with at least two charging rates from different times during the motion, each of the charging rates corresponding to a rate of energy transfer between the wireless charger and the computing device; and generating, by the one or more processors, based on the alignment vector, an output for guiding movement of the computing device to align with the wireless charger (The alignment controller may also determine additional data, such as the power efficiency between the charging panel 108 and the power source 116 (e.g. in FIG. 7B the power transfer efficiency is provided as 43%.) The alignment controller may provide text description as to directionality (e.g. move left or right) as provided by alignment instruction 724. The alignment controller may provide alignment data (e.g., comprising linear separation distance, power transfer level, directionality for improved alignment, etc.) by way of a graphical user interface 700 and/or may automatically adjust the position of the vehicle and/or charging panel 108 for improved alignment, figs. 7A and 7B and refer to [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Ricci with the method of Patmore in order to further improve the alignment of the computing device and charger.
The combination of Patmore and Ricci teaches is silent wherein the motion data includes acceleration measurements for the motion of the computing device.
Swan teaches wherein the motion data includes acceleration measurements for the motion of the computing device (An optional motion sensor 1395 can detect motion and signal the control logic 1310 to act accordingly. For example, a device receiving power may integrate motion detection mechanisms such as accelerometers or equivalent mechanisms to detect motion, refer to [0130] of Swan).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Swan with the method of the combination of Patmore and Ricci in order to further improve the alignment of the computing device and charger.
Regarding Claim 3, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 2 above and further teaches: determining, by the one or more processors, displacements of the computing device relative to a prior position of the computing device based on the acceleration measurements, wherein the reference vector is determined based on the displacements (refer to [0130] of Swan).
Regarding Claim 6, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above and further teaches wherein the alignment vector is a vector connecting a position of a charging system of the computing device to a position of a charging system of the wireless charger (refer to [0036]-[0039] of Swan).
Regarding Claim 7, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above and further teaches wherein the alignment vector is a vector connecting a center of a receiver coil of the computing device to a center of a transmitter coil of the wireless charger (fig. 2 and refer to [0035]-[0039] of Swan).
Regarding Claims 8 and 20, the combination of Patmore, Ricci, and Swan  teaches all of the limitations of Claims 1 and 16 above and further teaches receiving, by the one or more processors, past motion data capturing a motion of the computing device being placed onto a surface; training, by the one or more processors based on the past motion data, one or more models for predicting movement vectors for the computing device when being placed onto a surface (refer to [0097] of Swan).
Regarding Claim 9, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 8 above and further teaches predicting, by the one or more processors using the one or more models, a movement vector for the computing device as the computing device is being placed by onto the wireless charger, wherein the alignment vector is determined further based on the predicted movement vector (refer to [0097] of Swan).
Regarding Claim 10, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above and further teaches wherein the output includes a graphical representation of relative positions of the computing device and the wireless charger, and the alignment vector (display 102, refer to [0061] of Patmore).
Regarding Claims 11 and 19, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claims 1 and 16 above and further teaches wherein the output includes a haptic output in a direction of the alignment vector (audible, refer to [0064] of Patmore).
Regarding Claim 12, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above and further teaches wherein the output includes an audio instruction (audible, refer to [0064] of Patmore).
Regarding Claim 13, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above and further teaches receiving, by the one or more processors, image data from the one or more sensors; recognizing, by the one or more processors based on the image data, the wireless charger; determining, by the one or more processors based on the image data, a relative position of the wireless charger to the computing device, wherein the alignment vector is determined further based on the relative position of the wireless charger to the computing device (refer to [0058]-[0059] of Patmore).
Regarding Claims 14 and 18, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claims 1 and 16 above and further teaches receiving, by the one or more processors, signal strength measurements for a wireless connection between the wireless charger and the computing device; determining, by the one or more processors based on the signal strength measurements, a relative position of the wireless charger to the computing device, wherein the alignment vector is determined further based on the relative position of the wireless charger to the computing device (the processor of the wireless power transmitter can analyze a location of the device at the time of receiving the first signal, determine a trajectory of motion of the device based on past locations of the device and the location of the device, determine a new location relative to the trajectory of motion of the device to which to move the device to increase the amount of wireless power that the at least one power receiver is receiving, and include the trajectory of motion of the device and the new location in the second information. In addition, the communication interface can then transmit a second signal comprising at least the second information to the device enabling a user interface to render movement information relative to the trajectory of motion of the device to facilitate a corresponding movement of the device to the new location to increase the amount of wireless power that the at least one power receiver is receiving, refer to [0097] of Swan).
Regarding Claim 15, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above and further teaches determining, by the one or more processors, that the wireless charger includes a plurality of charging systems; identifying, by the one or more processors, one of the plurality of charging systems being closest to the computing device, wherein the alignment vector is determined for the identified charging system closest to the computing device (fig. 10 and  refer to [0099]-[0102] of Swan).
Regarding Claim 17, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 16 above and further teaches comprising: the one or more sensors, wherein the one or more sensors include at least one of: an accelerometer, a gyroscope, and an optical sensor (CAM, refer to [0058] of Patmore).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Patmore et al. US 2019/0123598, in view of Ricci US 2017/0136907, in view of Swan US 2019/0356177, in view of Almalki et al. US 2015/0022194.
Regarding Claim 4, the combination of Patmore, Ricci, and Swan teaches all of the limitations of Claim 1 above, however is silent wherein the motion data includes rotation measurements for the motion of the computing device.
Almalki teaches wherein the motion data includes rotation measurements for the motion of the computing device (refer to [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Almalki with the method of the combination of Patmore, Ricci, and Swan in order to further improve the alignment of the computing device and charger.
Regarding Claim 5, the combination of Patmore, Ricci, Swann, and Almalki teaches all of the limitations of Claim 4 above and further teaches determining, by the one or more processors, orientation information based on the rotation measurements, wherein the alignment vector is determined based on the orientation information (refer to [0018]-[0019] of Almalki).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
25 November 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836